DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/3/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ellis (US Patent No. 5,863,047).
Regarding claim 15, the Ellis reference discloses a mechanical seal (Figs. 1-4) for sealing against a rotating shaft (Figs. 1-4), said mechanical seal comprising: 
a static ring (92) positioned about said shaft; 
a movable ring (42) positioned about said shaft and in sliding contact with said static ring, said movable ring being rotatable with said shaft (Figs. 1-4); 
a tray sleeve (90) attached to one of said movable ring and said static ring, said tray sleeve being selectively movable in an axial direction along said shaft (Figs. 1-4); and 

Regarding claim 16, the Ellis reference discloses said tray sleeve includes an indicator (e.g. radially outermost surface of 90); and 
wherein relative movement of said indicator along said shaft is in proportion to said wear between said static ring and said movable ring (Fig. 4).
Regarding claim 17, the Ellis reference discloses said tray sleeve includes an indicator (e.g. radially outermost surface of 90); and 
wherein relative movement of said indicator along said shaft is in proportion to said wear of said static ring (Fig. 4).
Regarding claim 18-20, the methods are obvious in view of the rejection of claims 15-17.

Allowable Subject Matter
Claims 1-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675